Citation Nr: 0911592	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for impingement 
syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and a treatment provider





ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from 
January 1973 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claims on appeal.  

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Veteran's claim was previously before the Board and 
remanded in September 2008.  As will be discussed in greater 
detail below, the requested development has been completed 
and this case is once again before the Board.

In January 2009, the Veteran submitted an additional 
statement in support of his claim, which was accompanied by a 
lay statement from his mother.  Although he did not waive his 
right to have the RO initially consider this additional 
evidence, the Board notices that the lay statement from his 
mother is merely duplicative of a statement already in his 
file and, as such, does not require a waiver.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).




FINDINGS OF FACT

1.  The Veteran's PTSD has been medically attributed to a 
corroborated in-service stressful incident.

2.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of 
impingement syndrome of the left shoulder that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  The Veteran's impingement syndrome of the left shoulder 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In light of the favorable 
decision herein as to entitlement to service connection for 
PTSD, the Board finds that any deficiencies in notice as to 
this issue were not prejudicial to the Veteran.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121. 

The May 2006 letter, as well as a November 2008 letter, 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes that due to the passage of time it 
has been impossible to obtain certain of the Veteran's 
private medical records, as they have either been destroyed 
or the medical provider cannot be located.  However, the 
Veteran claimed during the July 2008 Travel Board hearing 
that he did not discuss his in-service shoulder injury until 
2005 because it was too painful to discuss anything relating 
to the sexual assault.  Thus, even if available, it is 
unlikely the missing records would provide the Veteran any 
assistance in establishing service connection for his left 
shoulder condition.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  In this case, however, the Board 
concludes that the evidence of record does not warrant such 
examination.  See 38 C.F.R. § 3.159(c)(4).

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, the Board 
believes that there is no competent evidence suggesting an 
association between his current shoulder disability and any 
event, injury, or disease in service.  The Veteran's private 
treating physicians, for example, specifically attribute his 
current left shoulder disability to post-service injuries.  

The Board acknowledges that the Veteran, who served as a 
medical corpsman and has worked subsequently in a medical 
setting, has some limited medical training.  However, the 
Veteran does not allege, and the record does not otherwise 
suggest, that he has special training or expertise which 
would enable him to opine regarding a link between an in-
service left shoulder contusion and post-service work-related 
impingement syndrome of the left shoulder.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

Furthermore, although the Board is cognizant that there are 
instances where lay testimony can serve to establish an 
association between service and the claimed disability for 
the purpose of satisfying the criteria of McLendon, as will 
be discussed in greater detail below, the Board finds that 
the Veteran's lay assertions of a continuity of 
symptomatology between his in-service injury and his current 
disability are not credible.  Thus, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2008) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran alleges that his PTSD is a result of being 
sexually assaulted by a short, stocky American male while 
walking to the barracks after finishing his work on second 
shift on August 15, 1975 at Guantanamo Bay, Cuba.  The 
Veteran further testified he never reported the incident, but 
did report to the infirmary on August 18, 1975 for a left 
shoulder injury that occurred during the assault.  At that 
time, the Veteran claims that due to his shame and 
embarrassment, he misreported the injury as occurring as the 
result of a fall.  The Veteran further reports that following 
the assault, he changed his work duty from second shift to 
first shift to avoid returning to the barracks at night and 
that he renewed his service commitment for an additional two 
years to avoid duty at sea during his final year of service 
that would have involved close confinement with many unknown 
males.  Additionally, the Veteran states that following the 
assault he withdrew from consideration for submarine 
training, stopped participating in sports, and withdrew 
emotionally from others.  Accordingly, there is no objective 
verification of the assault, but there is some 
contemporaneous suggestion in hi service treatment records 
that an incident of some type occurred around August 15, 
1975.  

If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than 
the Veteran's records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).


The claims file includes letters from the Veteran's mother 
and sister.  The sister's letter, dated in September 2007, 
notes a significant change in the Veteran after his service 
at Guantanamo Bay, Cuba.  She wrote:

The [Veteran] that came home from Cuba is not the 
[Veteran] that left one year earlier.  [He] came 
home very withdrawn and quiet, we hardly ever saw 
him.  He broke off a relationship with a girl I 
knew he really cared about, out of the blue.  No 
reason.  She was devastated.  He had always been 
such a warm, happy fun to be with person.  It was 
such a dramatic change...I don't know what happened 
in Cuba, but what ever it was, it took away the 
best part of my brother.

The Veteran's sister also discussed how his subsequent 
personal relationships had fared.  "I've watched his 
relationships and marriages fall apart and it isn't hard to 
understand why, he shuts out anyone and everyone who cares 
about him."  

The Veteran's mother submitted a letter dated in May 2007, 
wherein she discussed an abrupt change in the Veteran during 
his service in Cuba.  "While he was in Cuba his letters to 
family and friends suddenly stopped."  When he did start 
writing again, only after his mother contacted the Veteran's 
commanding officer, "[h]is letters now talked about being 
reassigned to a base in New Haven, he said the Navy told him 
he was too tall for submarine duty."  Her letter also 
detailed how the Veteran's father tried to convince him to 
continue his service, but that the Veteran "wanted no part 
of it."  The Veteran's mother also discussed his first two 
marriages that both ended in divorce after less than one (1) 
year.

Evidence of behavior changes following the claimed assault is 
relevant evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of a stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.

In this case, the letters from the Veteran's mother and 
sister are the strongest evidence of a change in the Veteran.  
The Veteran's service treatment and personnel records are 
bereft of the examples listed above, except by extrapolation.  
The Veteran's personnel file notes that he passed a physical 
examination in July 1974 for admission into submarine 
training school, but the records do not reflect whether the 
position was ultimately either offered or refused.  The 
Veteran claims that he did not pursue the opportunity after 
the assault because he did not want to be confined onboard 
ship with many other unknown men.  In addition, the Veteran 
asserts that he changed shifts from second to first, so that 
he would not have to walk back to the barracks after his 
shift at night.  The Veteran asserts that this change was 
made without any paperwork.  The Veteran's personnel records 
do include performance appraisals noting increased tardiness 
and absence, including two citations for being absent without 
leave; however, these incidents did not occur until 1977 and 
1978.  There was no documented deterioration in work 
performance during the first two (2) years following the 
assault.  The Board also notes that the Veteran petitioned to 
rejoin the Navy in 1982, but was rejected.  The Veteran 
claims that his reenlistment was contingent on assignment 
solely to his prior duty station in New Haven, Connecticut.  

No chronic psychiatric condition, to include PTSD, is shown 
in service.  The Veteran was not diagnosed with PTSD as a 
result of MST or any other chronic psychiatric condition in 
service.  Even if a chronic condition was not shown during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  

After service, the medical records indicate that the Veteran 
first sought a consultation for his PTSD in August 2005.  
Initially, the Veteran received a diagnosis of post traumatic 
stress syndrome (PTSS), but this diagnosis was changed to 
PTSD after the Veteran more completely described his 
condition.  At all times, the Veteran's diagnoses were based 
on his reaction to the alleged assault of August 15, 1975.  
The Veteran's primary treatment provider has been an Advanced 
Practice Registered Nurse (APRN).  The APRN testified on the 
Veteran's behalf at his hearing.  When asked about her 
confidence in the veracity of the Veteran's claimed MST, she 
stated, "I have absolutely no doubt and that's why I came.  
I actually cancelled ten patients to come today to report for 
him because there's no doubt in my mind."

In claims for PTSD based on personal assault, 38 C.F.R. 
§ 3.304(f)(3) provides that VA may seek an opinion from a 
mental health care specialist as to whether or not the record 
supports a finding that a personal assault actually occurred.  
The Veteran was afforded a VA examination in December 2008 
following a remand of the case by the Board for that purpose.  
Therein, the examiner diagnosed the Veteran with PTSD due to 
MST specifically opining as follows:

The veteran clearly described the details of a sexual 
assault which occurred while he was enlisted in the US 
Navy.  Since the assault, the veteran has experienced 
the residual effects of PTSD which include depressed 
mood, intrusive thoughts, emotional distancing and 
numbing and repeated difficulty in maintaining both 
marital and social relationships.  Clearly, Mr. [redacted]
has expended a tremendous amount of emotional energy to 
hide the shame of the sexual assault.  Consequently, the 
veteran has been unable to discuss the details of the 
sexual assault for 30 years.  

Accordingly, although there is no contemporaneous evidence 
confirming the MST, it is clear that the VA examiner believed 
that such an assault did occur.  As noted, the Veteran's 
mother and sister detail a significant psychological change 
in the Veteran during his time in Cuba.  Although they did 
not note the specific date of the change, their letters 
support the timing of the Veteran's claim of assault.  There 
is no indication in the file of another event during service 
in Cuba that might have caused such a dramatic change in the 
Veteran.  The Veteran's testimony appears to be credible and 
consistent with the record, and based on that testimony, the 
VA examiner accepted the assault as fact.  

Although there is a lack of objective verification of the in-
service stressful incident, the Board finds the evidence to 
be at the very least in equipoise.  Thus, the Veteran is 
entitled to the benefit of the doubt.  This is especially 
true in light of the PTSD medical diagnosis linking his 
condition to service made by multiple treating professionals, 
the objective evidence of the infirmary visit on August 18, 
1975, the letters of the Veteran's mother and sister, and his 
consistent statements regarding the in-service MST.  The 
Board, therefore, concludes that service connection is 
warranted for PTSD. 

Impingement Syndrome of the Left Shoulder

The Veteran also contends that he has impingement syndrome of 
the left shoulder as the result of his active duty service.  
As noted, the Veteran reports that during the sexual assault 
discussed above he was thrown to the ground and injured his 
left shoulder.  The Board has already determined that this 
incident did occur as described by the veteran.  The 
pertinent inquiry, therefore, is whether the Veteran has 
current impingement syndrome of the left shoulder related to 
his injury during the sexual assault, or other incident in 
service.   The Board concludes based on the greater weight of 
evidence that he does not. 
 
The Veteran's service treatment records, as discussed above, 
do reflect that the Veteran went to the infirmary in August 
1975 complaining of left shoulder pain.  The treating 
professional diagnosed a left shoulder contusion and noted 
that the x-ray results were negative for abnormalities.  The 
examiner provided the Veteran with a sling for the left arm 
and instructed him to limit motion of the left shoulder.  The 
following day, the Veteran returned to the infirmary for a 
follow-up to his visit the previous day.  The records 
indicate tenderness at the acrmioclavicular (AC) joint of the 
left shoulder.  The records include a notation dated August 
21, 1975 stating "normal findings" on the x-ray of August 
18, 1975.  There is a record dated in September 1975 that 
notes a complaint by the Veteran of "AC separation."  After 
examining both shoulders, the treating professional noted 
"No evidence of fracture or anything to suggest AC 
separation."  The Veteran's separation examination states no 
swollen or painful joints, arthritis, rheumatism, bursitis, 
or painful or "trick" shoulder or elbow.

After separation from service, the Veteran suffered multiple 
left shoulder injuries.  In March 1989, the Veteran had a 
left shoulder injury - a posterior dislocation of the humeral 
head - from a fall.  The injury and repair were verified by 
x-ray.  In March 1999, the Veteran sought private medical 
treatment for left shoulder pain.  The Veteran noted a 
previous posterior dislocation, which he claimed occurred in 
1980, but denied any "previous history of similar pain."  
In May 1999, the same provider noted the Veteran had "no 
reported lasting symptoms" from his previous shoulder 
dislocation.  The claims file includes no documentation of a 
1980 left shoulder dislocation, although it is indicated that 
such records were requested and found unavailable.  In any 
case, the 1999 medical provider considered the reported prior 
shoulder dislocation, but opined that the current condition 
was due to the Veteran's current job and not to previous 
injuries.  "[M]y impression is that his left shoulder 
condition is intrinsic in nature, tendinitis most likely 
developed in the course of his lifting and pulling activities 
[in his job] and which is likely to undergo eventual 
resolution."  The provider diagnosed the Veteran with 
"Impingement syndrome left shoulder" and felt "that he 
suffered a 9% permanent partial impairment of his left 
shoulder as a direct result of work related injury on 
3/24/99."

Finally, private medical records indicate that in December 
2004, the Veteran was involved in a motor vehicle accident.  
Thereafter, he visited a chiropractor complaining of, in 
part, left shoulder pain.  The Board notes that x-rays of the 
neck and shoulder at this time indicated no fracture or 
dislocation and that the chiropractor did not diagnose the 
Veteran with any shoulder condition.  After reviewing the 
Veteran's history and a physical and radiographic 
examination, in January 2005 the chiropractor opined "It is 
also my opinion that the injuries sustained by [the Veteran] 
were due to the motor vehicle collision..."  

The claims file also includes a letter dated in November 2006 
from a VA physician, who opined that the Veteran's left 
shoulder condition was related to an injury in service.  The 
physician indicated that the Veteran's multiple visits to the 
infirmary from August to October 1975 established that the 
Veteran had a chronic left shoulder condition.  After noting 
that there were several instances of post-service treatment, 
the physician concluded:  "It is my strong opinion that his 
shoulder problems over the last 30 years are likely related 
to his initial injury in 1975.  Furthermore, the lack of 
documentation of the details of his assault should be 
immaterial to his case.  The physical injury is documented 
and the ensuing problems are documented."

The Board does not find the November 2006 statement 
probative.  It is unclear, and, in fact, very doubtful that 
the VA physician fully reviewed the Veteran's multiple post-
service injuries in rendering his decision.  The examiner 
alluded to various instances of treatment following service, 
but characterized them as if they were clearly just a 
continuation of a chronic problem that had existed in 
service.  However, as noted above, in each such instance, the 
Veteran's complaints were attributed by the examining 
physicians to specific post-service traumatic injuries or 
work-related activities, including a fall, a car accident, 
and years of lifting and pulling on the job.  While these 
providers may not have specifically considered the in-service 
contusion incurred in August 1975 because the Veteran 
allegedly did not report it, they did each consider some sort 
of past injury involving the left shoulder and in each case 
rejected those prior injuries as contributing to the current 
condition.  Accordingly, the 2006 opinion is based on 
incorrect factual premises and, therefore, may not support 
service-connection here.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record).

By contrast, the Board finds the remaining medical evidence, 
to include private treatment records linking the Veteran's 
left shoulder disabilities to various post-service injuries, 
far more probative.  The opinions rendered by these private 
medical professionals were made in conjunction with treatment 
for the post-service injuries and not for purposes of 
establishing service-connection.  Initially, the Board notes 
that all service treatment records regarding the Veteran's 
left shoulder were negative for any chronic musculoskeletal 
problem.  Moreover, the Veteran's separation examination 
showed no evidence any left shoulder pain or other associated 
problems.  The Board considers it significant that the 
Veteran experienced multiple left shoulder injuries after 
service, including a possible 1980 dislocation, a documented 
1989 dislocation, impingement syndrome from 
tendonitis/bursitis in 1999, and an automobile accident in 
2004, among others, and during none of these incidents were 
any current findings attributed to a pre-existing condition.  
The 1989 dislocation stemmed from a fall.  The physician in 
1999 specifically considered the Veteran's prior dislocation 
and found it non-contributory and wholly work-related.  This 
Board finds the 1999 diagnosis especially significant given 
that it explicitly discounted any prior dislocations (which 
is the condition the Veteran claims occurred in-service) 
contributing to the current condition.  Similarly, the 
treating chiropractor in 2005 explicitly discounted 
contribution from pre-existing conditions.  

The Board has also considered the holding of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) wherein it was 
held that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, as discussed in 
detail above, not only does the separation examination fail 
to document injuries or complaints, but he experienced 
multiple subsequent injuries to the left shoulder, and on 
none of these occasions did he report a history of shoulder 
problems since service.  The Board finds the history reported 
to multiple private physicians during the course of receiving 
treatment to be more credible and probative than the more 
recent statements as to his history that were offered only 
after filing a claim for monetary compensation. 
 
As mentioned above, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  In this case, however, 
the service treatment records indicate that the Veteran 
suffered a discrete injury during the assault in August 1975 
and such injury gave the Veteran no problems subsequently.  
Post-service the Veteran suffered multiple unrelated left 
shoulder injuries, during which he never mentioned continuity 
of pain from service.  Moreover, there is currently no 
evidence that is both credible and competent that links the 
Veteran's current disability to service.   
 
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for deep venous insufficiency must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
see generally Hickson, supra.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD), claimed as due to military sexual trauma 
(MST), is granted.

Entitlement to service connection for impingement syndrome of 
the left shoulder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


